An examination of this record shows that *822the judgment of conviction was unauthorized; and, as the Corporation counsel consents, the judgment by a city magistrate, sitting as a Court of Special Sessions of the City of New York [Municipal Term], Borough of Brooklyn, convicting defendant of violating sections 2 and 3 of article II of the Amended Building Zone Resolution, and section 643a-13.0 of the Administrative Code of the City of New York, is reversed on the law and the facts, the information dismissed and the fine remitted. In view of this decision the appeal from the order dated July 28, 1938, is dismissed. Lazansky, P. J., Hagarty, Davis, Adel and Taylor, JJ., concur.